SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL (“CSN”) hereby informs its shareholders and the public in general that, on June 6, 2012, CADE, Brazil’s antitrust authority, ad referendum to its plenary session, issued Order OZC 16/2012 in connection with the provisional remedy previously adopted in the judgmental session dated April 11, 2012 (Order OZC 7/2012) (“Provisional Remedy”), authorizing CSN to undertake stock market transactions involving shares issued by Usinas Siderúrgicas de Minas Gerais S.A. (“Usiminas”), including derivative transactions. All the other obligations imposed by the Provisional Remedy remain unaltered. São Paulo, June 6, 2012 David Moise Salama Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 7, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
